CHITTENDEN, J.
Epitomized Opinion
Frank Booth, a child three years old, was playing on a parkway near a street and an automobile driven by Miller ran into and injured him. Testimony differed as to the speed of the oar and certain other circumstances, but the jury found for Booth and awarded $500 in damages. The question was raised whether the driver of an automobile is required to watch for children in a parkway. Exception was also taken to the charge by the court that the jury might consider possible permanent damage, although the petition did not specifically allege such damage.’ Held by Court of Appeal? in affirming the judgment:
1. It is the duty of the driver of an automobile to take into consideration the propensities of children seen’ playing near the street and to exercise ordinary care to avoid hitting them. ■ ■■
2. The allegations in the petition in this case were sufficiently broad to allow introduction of evidence as to the permanency of injuries and to justify the court in instructing the jury on that point.